           Case 1:19-cv-02196-UNA Document 4 Filed 11/26/19 Page 1 of 2 PageID #: 310
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                     For the District of Delaware                             on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
                                           11/25/2019                                        For the District of Delaware
PLAINTIFF                                                                    DEFENDANT
NeoDiagnostix, Inc.                                                           Theranostix, Inc., P4 Diagnostix LLC, P4 Clinical LLC,
                                                                              and Sathish Reddy a/k/a Sathish Kothandaram or Sathish
                                                                              Kothandaram Reddy or Sathish K. Reddy


        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 8,603,746                                12/10/2013                 NeoDiagnostix, Inc.

2 8,603,747                                12/10/2013                 NeoDiagnostix, Inc.

3 8,748,099                                6/10/2014                  NeoDiagnostix, Inc.

4 8,852,865                                10/7/2014                  NeoDiagnostix, Inc.

5 9,051,607                                 6/9/2015                  NeoDiagnostix, Inc.


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
           Case 1:19-cv-02196-UNA Document 4 Filed 11/26/19 Page 2 of 2 PageID #: 311
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                     For the District of Delaware                             on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
                                           11/25/2019                                        For the District of Delaware
PLAINTIFF                                                                    DEFENDANT
NeoDiagnostix, Inc.                                                           Theranostix, Inc., P4 Diagnostix LLC, P4 Clinical LLC,
                                                                              and Sathish Reddy a/k/a Sathish Kothandaram or Sathish
                                                                              Kothandaram Reddy or Sathish K. Reddy


        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 9,080,203                                7/14/2015                  NeoDiagnostix, Inc.

2 9,561,270                                 2/7/2017                  NeoDiagnostix, Inc.

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
